EXHIBIT 10.4


PROMISSORY NOTE

$20,411,550.00     Atlanta, Georgia             December 29, 2004  

        FOR VALUE RECEIVED, ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia
limited partnership (the “Borrower”), hereby promises to pay to the order of
WACHOVIA BANK, NATIONAL ASSOCIATION (the “Bank”), at its offices at 191
Peachtree Street, N.E, 21st Floor, Atlanta, Georgia 30303, or such other place
as Bank shall designate in writing from time to time, the principal sum of
Twenty Million Four Hundred Eleven Thousand Five Hundred Fifty and No/100
Dollars ($20,411,550.00) (the “Loan”), or so much thereof as shall be advanced
in United States Dollars, together with interest thereon as hereinafter
provided.

1.     INTEREST RATE. Interest shall be charged on the outstanding principal
balance from the date hereof until the full amount of principal due hereunder
has been paid at a rate equal to 1-month LIBOR plus one and eighty-five
one-hundredths per cent (1.85%) per annum (“LIBOR-Based Rate”), as determined by
Bank prior to the commencement of each Interest Period. Interest shall be
calculated daily on the basis of the actual number of days elapsed over a 360
day year. The LIBOR-Based Rate shall remain in effect, subject to the provisions
hereof, from and including the first day of the Interest Period to and excluding
the last day of the Interest Period for which it is determined.

        “LIBOR” means a rate per annum for U.S. dollar deposits for a 1-month
maturity as reported on Telerate page 3750 as of 11:00 a.m., London time, on the
second London business day before the relevant Interest Period begins (or if not
so reported, then as determined by the Bank from another recognized source or
interbank quotation).

        “Interest Period” means, initially, the period commencing on (and
including) the date hereof and ending on (but excluding) the first Payment Date
(as hereinafter defined), and thereafter, each period commencing on (and
including) the last day of the immediately preceding Interest Period and ending
on (but excluding) the next Payment Date, provided, (i) any Interest Period that
would otherwise end on (but exclude) a day which is not a New York business day
shall be extended to the next succeeding New York business day, unless such
extension would carry such Interest Period into the next month, in which event
such Interest Period shall end on (but exclude) the preceding New York business
day; (ii) any Interest Period that ends in a month for which there is no day
which numerically corresponds to the Payment Date shall end on (but exclude) the
last New York business day of such month, and (iii) any Interest Period that
would otherwise extend past the Maturity Date shall end on (but exclude) the
Maturity Date.

--------------------------------------------------------------------------------

2.     PAYMENT OF PRINCIPAL AND INTEREST.

        2.1    Interest Only.  Interest only on the outstanding principal
balance at the LIBOR-Based Rate shall be due and payable monthly in arrears
commencing on the first (1st) day of February, 2005 and continuing on the first
(1st) day of each month (each, a “Payment Date”) thereafter through and
including the Maturity Date.

        2.2    Principal Payments.  Principal payments in the amounts of
$5,800,000.00 and $7,769,500.00 shall be due and payable on the 31st day of
January, 2005, and on or before the 31st day of July, 2005, respectively.
Exhibit “C” of the Mortgage contains release provisions with regard to these
principal payments.

        2.3    Maturity Date  The entire unpaid principal amount hereof,
together with accrued and unpaid interest thereon and all other amounts payable
hereunder shall be due and payable in full on December 29, 2005 (the “Maturity
Date”).

3.     APPLICATION OF PAYMENTS. Except as otherwise specified herein, each
payment or prepayment, if any, made under this Note shall be applied to pay late
charges, accrued and unpaid interest, principal, escrows (if any), and any other
fees, costs and expenses which Borrower is obligated to pay under this Note, in
such order as Bank may elect from time to time in its sole discretion.

4.     TENDER OF PAYMENT. All payments on this Note are payable on or before
2:00 p.m. on the due date thereof, at the office of Bank specified above and
shall be credited on the date the funds become available lawful money of the
United States. All sums payable to Bank which are due on a day on which Bank is
not open for business shall be paid on the next succeeding business day and such
extended time shall be included in the computation of interest.

5.     LATE CHARGE. In the event that any installment of principal or interest
required to be made by Borrower under this Note shall not be received by Bank on
or before its due date, Borrower shall pay to Bank, on demand, a late charge of
five percent (5%) of such delinquent payment. The foregoing right is in addition
to, and not in limitation of, any other rights which Bank may have upon
Borrower’s failure to make timely payment of any amount due hereunder.

6.     PREPAYMENT. The Loan may be prepaid, in whole or in part, at any time and
from time to time, without penalty or premium. Nothing herein shall be deemed to
alter or affect any obligations that Borrower may have to Bank under any
interest rate swap agreements.


2

--------------------------------------------------------------------------------

7.     SECURITY FOR THE NOTE.

        7.1   This Note is executed and delivered in accordance with a
commercial transaction described herein. As security for the payment of the
monies owing under this Note, Borrower has delivered or has caused to be
delivered to Bank the following (each a “Loan Document” and collectively with
this Note, and any other guaranty, document, certificate or instrument executed
by Borrower or any other obligated party in connection with the Loan, together
with all amendments, modifications, renewals or extensions thereof, the “Loan
Documents”): a Deed to Secure Debt, Security Agreement and Assignment of Leases
and Rents (the “Mortgage”) on certain real property and the improvements
situated thereon in Fulton County, Georgia and in Gwinnett County, Georgia as
more fully described in the Mortgage (the “Property”).

        7.2   Borrower hereby grants to Bank a continuing security interest in
all property of Borrower, now or hereafter in the possession of Bank, as
security for the payment of this Note and any other liabilities of Borrower to
Bank, which security interest shall be enforceable and subject to all the
provisions of this Note, as if such property were specifically pledged
hereunder.

8.     DEFAULT RATE.  From and after the Maturity Date or from and after the
occurrence of an Event of Default hereunder, irrespective of any declaration of
maturity, all amounts remaining unpaid or thereafter accruing hereunder, shall,
at Bank’s option, bear interest at a default rate of four percent (4%) per annum
above the interest rate then in effect as set forth herein (the “Default Rate”),
or the highest permissible rate under applicable usury law, whichever is less.
Such default rate of interest shall be payable upon demand, but in no event
later than when scheduled interest payments are due, and shall also be charged
on the amounts owed by Borrower to Bank pursuant to any judgments entered in
favor of Bank with respect to this Note.

9.    COVENANTS.

        9.1   Charles S. Roberts.  Borrower shall cause Mr. Charles S. Roberts
to remain the President, Chief Executive Officer and Chairman of the Board of
Roberts Realty Investors, Inc.

        9.2    Quarterly Information.  Borrower shall deliver to Bank quarterly,
Borrower prepared and certified financial statements (including, a balance
sheet, an income statement and a statement of cash flows) of Borrower within
sixty (60) days after the end of each calendar quarter.

        9.3   Annual Information. No later than ninety (90) days after the end
of each calendar year, Borrower shall deliver or cause to be delivered to Bank,
Borrower prepared annual financial statements (including, balance sheet, an
income statement and a statement of cash flows) certified by Borrower.

        9.4   Rezoning.  Borrower covenants and agrees not to seek any rezoning
of any of the Property, without Lender’s consent not to be unreasonably withheld
or delayed.


3

--------------------------------------------------------------------------------

        9.5   Environmental.  Borrower covenants and agrees, prior to any
development activity on the Property, including any grading or site work, to
remove and properly dispose of all trash and debris located on the Property in
accordance with all local, state, and federal laws and regulations and to close
and abandon, pursuant to the direction of a licensed well driller in accordance
with all applicable regulations and guidelines, any water wells on the Property,
and to abandon in accordance with all applicable regulations, any private septic
tank systems located on the Property.

10.   EVENTS OF DEFAULT. Each of the following shall constitute an event of
default hereunder (an “Event of Default”): (a) if Borrower shall fail, refuse or
neglect to pay, in full, any installment or portion of the indebtedness
evidenced hereby within ten (10) days after mailing of notice to Borrower by
Lender of such failure to pay after the same shall become due and payable,
whether at the due date thereof stipulated herein, or at a date fixed for
prepayment, or by acceleration or otherwise; provided, however, that if such
installment or portion of the indebtedness evidenced hereby becomes due and
payable as a result of Bank’s accelerating the maturity of this Note, the ten
(10) day notice period for payment set forth in this Paragraph 10(a) shall not
apply to the accelerated Maturity Date; (b) the occurrence of any Event of
Default under the Mortgage or any other Loan Document.

11.   REMEDIES. If an Event of Default exists, Bank may exercise any right,
power or remedy permitted by law or as set forth herein or in the Mortgage or
any other Loan Document including, without limitation, the right to declare the
entire unpaid principal amount hereof and all interest accrued hereon, and all
other sums secured by the Mortgage or any other Loan Document, to be, and such
principal, interest and other sums shall thereupon become, immediately due and
payable.

12.   MISCELLANEOUS.

        12.1  Disclosure of Financial Information.  Bank is hereby authorized to
disclose any financial or other information about Borrower to any regulatory
body or agency having jurisdiction over Bank and to any present, future or
prospective participant or successor in interest in any loan or other financial
accommodation made by Bank to Borrower. The information provided may include,
without limitation, amounts, terms, balances, payment history, return item
history and any financial or other information about Borrower.

        12.2   Integration. This Note and the other Loan Documents constitute
the sole agreement of the parties with respect to the transaction contemplated
hereby and supersede all oral negotiations and prior writings with respect
thereto.

        12.3  Attorneys’ Fees and Expenses.  If Bank retains the services of
counsel by reason of a claim of a default or an Event of Default hereunder or
under any of the other Loan Documents, or on account of any matter involving
this Note, or for examination of matters subject to Bank’s approval under the
Loan Documents, all costs of suit and all reasonable attorneys’ fees and such
other reasonable expenses so incurred by Bank shall be paid by Borrower, on
demand, and shall be deemed part of the obligations evidenced hereby. Whenever
reference is made to the payment of “attorneys’ fees”, “reasonable attorney’s
fees” or words of similar import in this Note, the Mortgage and the other Loan
Documents, the same shall mean


4

--------------------------------------------------------------------------------

and refer to the payment of actual attorney’s fees incurred based upon the
attorney’s normal hourly rate and the number of hours worked, and not the
statutory attorney’s fees defined in O.C.G.A. § 13-1-11.

        12.4  No Implied Waiver.  Bank shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by Bank, and then only to the extent
specifically set forth therein. A waiver in one event shall not be construed as
continuing or as a waiver of or bar to such right or remedy in a subsequent
event. After any acceleration of, or the entry of any judgment on, this Note,
the acceptance by Bank of any payments by or on behalf of Borrower on account of
the indebtedness evidenced by this Note shall not cure or be deemed to cure any
Event of Default or reinstate or be deemed to reinstate the terms of this Note
absent an express written agreement duly executed by Bank and Borrower.

        12.5  Waiver.  Borrower, jointly and severally, waives demand, notice,
presentment, protest, demand for payment, notice of dishonor, notice of protest
and diligence of collection of this Note. Borrower consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Bank with respect to the payment or other provisions of this Note, and to the
release of any collateral, with or without substitution. Borrower agrees that
makers, endorsers, guarantors and sureties may be added or released without
notice and without affecting Borrower’s liability hereunder. The liability of
Borrower shall not be affected by the failure of Bank to perfect or otherwise
obtain or maintain the priority or validity of any security interest in any
collateral. The liability of Borrower shall be absolute and unconditional and
without regard to the liability of any other party hereto.

        12.6   No Usurious Amounts. Anything herein contained to the contrary
notwithstanding, Borrower does not agree and shall not be obligated to pay
interest hereunder at a rate which is in excess of the maximum rate permitted by
law. If by the terms of this Note, Borrower is at any time required to pay
interest at a rate in excess of such maximum rate, the rate of interest under
this Note shall be deemed to be immediately reduced to such maximum legal rate
and the portion of all prior interest payments in excess of such maximum legal
rate shall be applied to and shall be deemed to have been payments in reduction
of the outstanding principal balance. Borrower agrees that in determining
whether or not any interest payable under this Note exceeds the highest rate
permitted by law, any non-principal payment, including without limitation, late
charges, shall be deemed to the extent permitted by law to be an expense, fee or
premium rather than interest.

        12.7  Partial Invalidity. The invalidity or unenforceability of any one
or more provisions of this Note shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

        12.8  Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Note shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and assigns; provided, however, that this Note cannot
be assigned by Borrower without the prior written consent of Bank, and any


5

--------------------------------------------------------------------------------

such assignment or attempted assignment by Borrower shall be void and of no
effect with respect to Bank.

        12.9   Modifications. This Note may not be supplemented, extended,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement of any such waiver, change, modification or discharge
is sought.

        12.10  Sales or Participations.  Bank may from time to time pledge, sell
or assign, in whole or in part, or grant participations in, the Loan, this Note
and/or the obligations evidenced thereby. The holder of any such sale,
assignment or participation, if the applicable agreement between Bank and such
holder so provides, shall be: (a) entitled to all of the rights, obligations and
benefits of Bank; and (b) deemed to hold and may exercise the rights of setoff
or banker’s lien with respect to any and all obligations of such holder to
Borrower, in each case as fully as though Borrower were directly indebted to
such holder. Bank may in its discretion give notice to Borrower of such sale,
assignment or participation; however, the failure to give such notice shall not
affect any of Bank’s or such holder’s rights hereunder.

        12.11   Jurisdiction. In addition to other agent for service of process
heretofore or hereafter designated by Borrower, Borrower irrevocably appoints
its general partner as its attorney upon whom may be served, by regular or
certified mail at the address of Borrower set forth in the Mortgage, any notice,
process or pleading in any action or proceeding against it arising out of or in
connection with this Note or any other Loan Document; and Borrower hereby
consents that any action or proceeding against it be commenced and maintained in
any court within the State of Georgia by service of process on any such partner;
and Borrower agrees that the courts of such State shall have jurisdiction with
respect to the subject matter hereof and the person of Borrower and all
collateral securing the obligations of Borrower. Borrower agrees not to assert
any defense to any action or proceeding initiated by Bank based upon improper
venue or inconvenient forum.

         12.12  Notices.   All notices and communications under this Note shall
be governed by the Mortgage.

        12.13   Governing Law. This Note shall be governed by and construed in
accordance with the substantive laws of the State of Georgia without reference
to conflict of laws principles.

        12.14  Joint and Several Liability.  If Borrower consists of more than
one person or entity, the word “Borrower” shall mean each of them and their
liability shall be joint and several.

        12.15  Continuing Enforcement.  If, after receipt of any payment of all
or any part of this Note, Bank is compelled or agrees, for settlement purposes,
to surrender such payment to any person or entity for any reason (including,
without limitation, a determination that such payment is void or voidable as a
preference or fraudulent conveyance, an impermissible setoff or a diversion of
trust funds), then this Note and the other Loan Documents shall continue in full
force and effect or be reinstated, as the case may be, and Borrower shall be
liable for, and shall indemnify, defend and hold harmless Bank with respect to,
the full amount so surrendered. The provisions of this Section shall survive the
cancellation or termination of this Note and shall


6

--------------------------------------------------------------------------------

remain effective notwithstanding the payment of the obligations evidenced
hereby, the release of any security interest, lien or encumbrance securing this
Note or any other action which Bank may have taken in reliance upon its receipt
of such payment. Any cancellation, release or other such action shall be deemed
to have been conditioned upon any payment of the obligations evidenced hereby
having become final and irrevocable.

        12.16  Time of the Essence.  BORROWER AGREES THAT TIME IS OF THE ESSENCE
IN THE PERFORMANCE OF ALL OBLIGATIONS HEREUNDER.

        12.17  Homestead.  Borrower hereby transfers, assigns and conveys to
Lender a sufficient amount of homestead and exemption which Borrower or
Borrower’s family may have under or by virtue of the Constitution and laws of
the United States and of any state. In case of bankruptcy, Borrower authorizes
and directs the trustee to deliver to Lender a sufficient amount of property or
money claims as exempt to pay this Note and Lender is appointed attorney-
in-fact for Borrower to claim any and all homestead exemptions allowed by law.

        12.18  Loan for Business Purposes. This Note is given for business
purposes and none of the proceeds of the Loan or this Note will be used for
personal, family or household purposes.

        12.19  Waiver of Jury Trial. BORROWER AND BANK AGREE THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT BY BANK OR BORROWER, ON OR WITH RESPECT TO THIS NOTE OR
ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR
THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. BANK AND BORROWER
EACH HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH
THE ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. FURTHER, BORROWER WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
BORROWER ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL
ASPECT OF THIS NOTE AND THAT BANK WOULD NOT EXTEND CREDIT TO BORROWER IF THE
WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS NOTE.




7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Borrower, intending to be legally bound, has duly
executed and delivered this Note under seal as of the day and year first above
written.

~~     BORROWER             ROBERTS PROPERTIES RESIDENTIAL, L.P.,       a
Georgia limited partnership          BY:  ROBERTS REALTY INVESTORS, INC.,     
        a Georgia corporation, its general partner                  By:  /s/
Greg M. Burnett                                       Name: Greg M. Burnett     
             Title: Secretary-Treasurer                  [CORPORATE
SEAL]                                    Borrower's Address:      450 Northridge
Parkway      Suite 302      Atlanta, Georgia 30350          Borrower's Telecopy
Number:      770-551-5914          Borrower's Tax Identification Number:     
58-2122875  